Per Curiam. Attorney Charles A. Potter, counsel for appellant Larry Donihoo, appeared for a hearing before this court on June 4, 1998, to show cause why he should not be held in contempt for failing to file his client’s brief on or before the due date of August 18, 1997. Donihoo v. State, 333 Ark. 340, 968 S.W.2d 626 (1998).  During the hearing conducted on June 4, 1998, we accepted Mr. Potter’s guilty plea for failing to file his client’s brief. In sum, Mr. Potter failed to file appellant’s brief that was due on August 18, 1997. Neither did he respond to the State’s later motion to dismiss appellant’s appeal because no brief had been filed. It was only after appellant’s appeal had been dismissed that Mr. Potter sought reinstatement of appellant’s appeal and requested time to file a brief. We have granted reinstatement of appellant’s appeal and have set a date of June 30, 1998, for the filing of appellant’s brief.  We hold Mr. Potter is in contempt of this court’s directives for failing to file the appellant’s brief in a timely manner, and fine him $250.00. A copy of this opinion will be forwarded to the Committee on Professional Conduct. Corbin, J., not participating.